Title: To George Washington from the Beverly Committee of Correspondence, 11 December 1775
From: Beverly Committee of Correspondence
To: Washington, George



May it Please Your Exelency.
Beverly [Mass.] Decebr 11th 1775

The Petition of us the Subscribers Humbly Sheweth That as the Highand of Minesterael Creuelty hath brought us into a most unnatural War with our mother Country by which means the Town of Beverly is much Exposed to their most unnatural Savage Like Creuelty. the Town Lying more then four miles on

the Sea coast and a grate part of that way Conveiniant for Landing, the Inhabitents of this Town withe the assistance of Some of the Neighbouring Towns have thrown up Brestworks in Several of the most advantagious places within the Same and have no Cannon or Ammunition Or next a kin to none to Support them with, and what renders us more obnoxtious to their most unnatural Creualty and Vengence is that the Contenental Privaters and others make this Harbour their Place of randevoze and have of Late Brought into this Harbour a Number of very Valluable Prizes, which we think are very much Exsposed to the Enemy as also the Town in General Therefore your Petitioners Humbly Pray that Your Exelency whould be Graciously Pleased to give us Sum releaf under our most Difucalt and Destressed Surcomstances and Let us have if you in your Wisdom think Best Two Nine pounder or one Twelve pounder with a Suitable quantety of Ammunition for the Same and those Two Six pounder and ½ barrel of powder and about 20 balls on board of the Ship Janne and those Two Small peaces of Cannon brought in on board the Brig Hannah togather with ½ barrel of powder Said to be on bord, which Vessels were Brought into this Harbour by Capt. Manly, and also for Sum Shot for the above said Small Cannon which will we think Contrebute much to the Safty of the Interest of the united Colonies as also of this Town in Peticuler and will be Greatfully recived by your most Humbl. &c. Obediant Servents

          
            Caleb Dodge
            }
            CommitteeofCorrepod.ofBeverly
          
          
            Joseph Rea
          
          
            Joseph Wood
            
          
          
            Nathan Leech
            
          
          
            Livermore Whittridge
            
            
        
